Citation Nr: 0635865	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-28 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar contusion, to include degenerative changes and 
osteoarthritis of the lumbar spine.

2.  Entitlement to an increased rating for post-concussion 
syndrome with post-traumatic stress disorder, currently rated 
as 50 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from April 1945 to October 
1946, and from September 1950 to May 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   

The Board remanded the case for additional development in 
March 2005.  The RO subsequently granted a claim for service 
connection for an acquired psychiatric disorder which had 
also been on appeal.  The RO confirmed the denial of the 
remaining claims.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  A chronic low back disorder was not present during 
service, arthritis of the lumbar spine was not manifest 
within a year after service, and the veteran's current low 
back disorder did not develop as a result of any incident 
during service.

2.  The post-concussion syndrome with post-traumatic stress 
disorder has not caused occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.



3.  The veteran's service-connected disabilities are post-
concussion syndrome with post-traumatic stress disorder, 
rated as 50 percent disabling; bilateral hearing loss, rated 
as 10 percent disabling; and tinnitus, rated as 10 percent 
disabling.  His combined disability rating is 60 percent.

4.  The veteran has a college degree in civil engineering, 
and was gainfully employed for many years as a manager at a 
construction services company.  

5.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by service, and arthritis of the lumbar spine may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for a disability rating higher than 50 
percent for post-concussion syndrome with post-traumatic 
stress disorder are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in February 2001, July 2001, February 2003, April 
2005 and September 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letters specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  The Board also notes 
that in September 2006 additional notice was provided 
regarding potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board concludes, therefore, that the appeal 
may be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded a VA examination.  His service medical 
records and post service treatment records have been 
obtained.  He has had a hearing.  He has been afforded 
appropriate disability evaluation examinations.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I.  Entitlement To Service Connection For Residuals Of A 
Lumbar Contusion, To Include Degenerative Changes And 
Osteoarthritis Of The Lumbar Spine.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that a truck accident in service caused 
his current back disorder.  In reviewing the evidence, the 
Board finds that a chronic low back disorder was not present 
during service.  In reaching this conclusion, the Board has 
noted that he service medical records reflect that the 
veteran sustained injuries in a truck accident in December 
1951, including contusions of the back.  A record dated 
December 27, 1951, reflects that examination showed 
tenderness over the 4th and 5th lumbar vertebrae.  However, X-
rays of the spine taken at that time were negative for 
residuals of an injury.  A record dated in February 1952 
shows that the veteran had residual soreness, but there was 
not any spasm of the muscles and the motions of the spine 
were full and easy with no limitations.  The impression was 
contusion or strain subsiding, orthopedic clearance for duty.  
A radiology report dated in April 1952 was also negative for 
abnormalities.  Finally, the report of a medical examination 
conducted for the purpose of the veteran's separation from 
service in May 1952 reflects that the veteran had a history 
of a truck accident with contusion of the back, but there 
were no apparent residuals.  

There is also no evidence of arthritis of the spine within a 
year after separation from service.  The report of an 
examination conducted by the VA in August 1952 shows that the 
examiner concluded that there was no residual found of the 
contusion of the back.  Examination of the back showed that 
posture and gait were normal, there was no deformity, no 
point tenderness, and no muscle spasm.  Back motion was 
normal in all directions.  

The earliest medical evidence of the presence of a low back 
disorder is from many years after service.  None of the 
current medical records contain any medical opinion linking a 
current back disorder to service.  Although the veteran has 
offered his own theory that his current problems are related 
to his period of service, the mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his claimed 
disabilities with an event or occurrence while in service, 
will not support his claim.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

The only competent medical opinion regarding the etiology of 
the current back problem is contained in the report of a 
spine examination conducted by the VA in October 2005 which 
shows that the examiner noted the history given by the 
veteran of having back pain since an injury in service, but 
further noted that current X-rays showed advanced 
degenerative changes.  The examiner stated that he thought 
that there would be evidence of trauma, such as a compression 
fracture or a herniated disc, if the current back pain truly 
resulted from the in-service accident.  The examiner further 
stated that a contusion would have healed within 6 to 12 
months after the injury.  He explained that for back pain to 
last 50 years it would likely have to be due to trauma such 
as vertebral fracture or herniated disc which this veteran 
does not have.  The examiner noted that the veteran's 
arthritis was multilevel and was degenerantive.  He concluded 
that the veteran did not have signs of multiple trauma to his 
spine as attested to by his negative exams in 1952.  The 
examiner specifically stated that "It is less likely as not 
(less than 50/50 probability) that his back pain is caused by 
or a result of the injury in service."  

Therefore, the Board finds that the preponderance of the 
evidence shows that a chronic low back disorder was not 
present until many years after service, and is not related to 
his period of service.  Accordingly, the Board concludes that 
a disorder of the low back was not incurred in or aggravated 
by service, and arthritis of the spine may not be presumed to 
have been incurred in service.


II.  Entitlement To An Increased Rating For Post-Concussion 
Syndrome With Post-Traumatic Stress Disorder, Currently Rated 
As 50 Percent Disabling.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 9411, under 38 C.F.R. § 4.130, provides that 
a 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board has considered the full history of the veteran's 
service-connected post concussion syndrome with post 
traumatic stress disorder.  As noted, the veteran was 
involved in a truck accident in service.  The injuries which 
he sustained included a concussion and a possible fracture of 
the skull.  In a decision of October 1952, the RO granted 
service connection for residuals of a fractured skull, and 
assigned a 50 percent initial disability rating.  The rating 
has remained at that level since that time.  The Board notes 
that the service-connected diagnosis was later revised to 
reflect service connection for post concussion syndrome with 
post-traumatic stress disorder.  

The evidence which pertains to the current severity of the 
disorder includes VA and private treatment records, plus the 
reports of VA examinations.  

During the hearing held before the undersigned Veterans Law 
Judge in June 2004, the veteran testified that he suffered 
from symptoms such as extreme anger, flashbacks, and 
depression.  He further indicated that the stress and 
depression led him to leave his job.  

After considering all of the evidence of medical record, 
however, the Board finds that the veteran's psychiatric 
disorder has not resulted in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Such findings generally 
are not reflected in the medical evidence.  On the contrary, 
the examination reports and treatment records specifically 
note that the veteran does not have most of these symptoms.  
For example, on mental examination by the VA in March 2001, 
it was noted that the veteran was polite and cooperative.  He 
speech was coherent, relevant, and goal directed.  There was 
no indication of psychomotor retardation.  He was free of any 
psychotic signs or symptoms.  He denied hallucinatory 
experiences and delusional ideas could not be elicited.  He 
was oriented to person place and time, and his recent and 
past memory were only minimally affected.  He attention span 
and concentration were good.  He thinking was not concrete.  
His judgment and insight were not impaired.  

On examination in July 2005, it was noted that the veteran 
previously had experienced suicidal thoughts, but he now any 
recent suicidal thoughts.  More recently, in a February 2006 
mental health clinic record, it was noted that the veteran 
again reported a history of suicidal thoughts, but stated 
that he would not do that.  On examination, it was reported 
that he was not suicidal.  

There has never been any mention of obsessional rituals or 
spatial disorientation.  The VA mental examination report 
dated in July 2005 specifically notes that he did not report 
any such symptoms.  

Although his speech was noted to be pressured and loud on a 
brain examination by the VA in March 2001, there was no 
indication that it was illogical, obscure or irrelevant.  On 
VA PTSD examination in July 2005, it was noted that his rate 
and flow of speech were appropriate, coherent and goal 
directed.  

Personal appearance and hygiene are both good.  In this 
regard, the Board notes that the March 2001 VA mental 
disorders examination noted that the veteran was well 
groomed.  Similarly, on examination in July 2005, it was 
again noted that he was clean and adequately dressed and 
groomed.  

Although he has apparently had some irritability (according 
to his testimony), it has generally not been accompanied by 
any periods of violence.  Moreover, in the VA PTSD 
examination in July 2005, it was noted that he becoming 
better able to control his temper.  

Although the veteran has an impaired memory, such impairment 
is already contemplated by the criteria for the currently 
assigned 50 percent rating.  Regarding the ability to 
maintain a relationship, the Board notes that the veteran has 
maintained a successful marriage for many years.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 50 percent for post concussion 
syndrome with post-traumatic stress disorder are not met.  

III.  Entitlement To A Total Disability Rating Based On 
Individual
 Unemployability Due To Service Connected Disability.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  As 
noted above, service-connected disabilities are rated based 
primarily upon the average impairment in earning capacity.  
Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  

A total rating may be authorized for compensation purposes if 
the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 38 
C.F.R. § 4.16(a), a total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  In such an instance, if there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities are post-
concussion syndrome with post-traumatic stress disorder, 
rated as 50 percent disabling; bilateral hearing loss, rated 
as 10 percent disabling; and tinnitus, rated as 10 percent 
disabling.   His combined disability rating is 60 percent.  
Thus, his combined service-connected rating do not meet the 
preliminary percentage criteria of 38 C.F.R. § 4.16(a).

For veterans who fail to meet the percentage standards noted 
above, but who are unemployable by reason of service-
connected disabilities, the case may be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b). 

The Board notes, however, that there is no objective evidence 
that the service-connected disabilities render the veteran 
unable to work.  Although records from an insurance company 
reflect that the veteran was found to be entitled to coverage 
on the basis of having long term disability, this was based 
in part on consideration of his nonservice-connected lumbar 
spine disorder.  Impairment attributable to a nonservice-
connected disorder may not be considered as a basis for 
finding entitlement to a total rating based on impairment due 
to service-connected disabilities.  

The veteran has completed a degree in civil engineering.  He 
reported on various VA examinations that he has occupational 
experience working as a construction manager.  He stated that 
he last worked full time in 2000, and had earned a six figure 
salary.  He has stated that it was his service-connected post 
concussion syndrome with PTSD which precludes employment.  

The Board finds that the evidence of record shows that the 
veteran's service-connected disabilities are not of such 
nature and severity as to prevent him from securing or 
following all types of substantially gainful employment.  The 
veteran's service-connected disabilities are not shown to be 
productive of total occupational impairment.  The Board notes 
initially that the veteran's advanced age of 79 years may not 
be considered as a factor in support of his claim for 
unemployability benefits.  

In addition, the medical evidence does not show that his 
service-connected disabilities preclude all forms of 
employment for which he is qualified.  The VA examiner who 
conducted a PTSD examination in July 2005 indicated that 
there was insufficient information to determine the veteran's 
ability to work.  The report of a brain evaluation conducted 
by the VA in October 2005 reflects that the examiner 
concluded that "Patient has no physical signs or 
neurological deficits related to his post-concussion 
syndrome, therefore, I think he is employable at this 
time.".  The Board agrees with this assessment and notes 
that the veteran has a high level of education and would 
therefore be capable of a variety of jobs.     

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met and referral 
for extraschedular consideration is not warranted.




ORDER

1.  Service connection for residuals of a lumbar contusion, 
to include degenerative changes and osteoarthritis of the 
lumbar spine, is denied.

2.  An increased rating for post-concussion syndrome with 
post-traumatic stress disorder, currently rated as 50 percent 
disabling, is denied.

3.  A total disability rating based on individual 
unemployability due to service connected disability is 
denied. 



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


